1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT

8                       CENTRAL DISTRICT OF CALIFORNIA

9

10   TIMOTHY HOBLEY,                             Case No. 2:16-cv-09682-VBF (AFM)
11                      Petitioner,
                                                 ORDER ADOPTING THE R & R:
12         v.
                                                 DENYING HABEAS PETITION AND
13   CRAIG KOENIG, Warden,                       DIRECTING ENTRY OF JUDGMENT
14                      Respondent.
15

16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the file and the Report
17   and Recommendation (“R&R”) of the United States Magistrate Judge. Further, the
18   Court has reviewed de novo review those parts of the R&R to which a party
19   specifically objected.
20
           It is therefore ORDERED that:
21

22

23         The Report and Recommendation is ADOPTED.
24         The habeas corpus petition is DENIED.
25         This action will be DISMISSED WITH PREJUDICE.
26         The Court will rule on a certificate of appealability by separate order.
27

28
1          As required by Fed. R. Civ. P. 58(a), final judgment consistent with this
2    Order and with the R&R shall be entered as a separate document.
3          IT IS SO ORDERED.
4

5    DATED: August 14, 2019               ____________________________________
6

7
                                                VALERIE BAKER FAIRBANK
                                                SENIOR U.S. DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            2
